DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species restriction in the reply filed on July 11, 2022 is acknowledged.
Applicant has elected for the stand-alone expandable interbody fusion device species XI: Figures 71A-B, for the expansion mechanism species III: Figures 72A-B, and for the self-piercing screw species I: Figures 16-17.
Claims 1-20 are presently pending in this application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations "the first inner surface" in ll. 2-3, “the first outer surface” in ll. 3, “the second inner surface” in ll. 4 and “the second outer surface” in ll. 4.  There is insufficient antecedent basis for these limitations in this claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edie et al. (US 2010/0168862), herein referred to as Edie.
Regarding claims 1, 2, 3, Edie discloses a stand-alone expandable interbody spinal fusion device (10) (figures 3-6), comprising: a superior component (40), an inferior component (12), and, an expansion mechanism (60) operatively arranged to displace the superior component (40) relative to the inferior component (12) (figures 5 and 6), the expansion mechanism (60) including a threaded rod (62) including a first end (figure 3) and a second end (figure 3), wherein when the threaded rod (62) is rotated in a first circumferential direction (¶18), the superior component (40) is displaced in a first direction relative to the inferior component (12) (figure 6), wherein the expansion mechanism (60) further comprises a gear (64) rotatably connected to the inferior component (12) (figure 3).
Yet, Edie lacks the expansion mechanism including a threaded rod including a first end engaged with the superior component and a second end engaged with the inferior component, the second end of the threaded rod is fixedly secured to the gear, wherein the superior component comprises a threaded hole and the threaded rod is threadably engaged with the threaded hole.
However, it is known that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse Edie’s expansion mechanism such that the threaded rod 62 is fixed to gear 64 and provide the threaded hole into the superior member 40, since such a modification is considered a mere reversal of essential working parts of a device that involves only routine skill in the art (see MPEP 2144.04 section VI. A.).
Thus, the modified Edie’s device has the expansion mechanism (60) including a threaded rod (62) including a first end (considered as a first end of element 62) engaged with the superior component (40) and a second end (considered as a second end of element 62) engaged with the inferior component (12), the second end of the threaded rod (considered as a second end of element 62) is fixedly secured to the gear (64), wherein the superior component (40) comprises a threaded hole (the modified Edie’s superior component having the threaded hole) and the threaded rod (62) is threadably engaged with the threaded hole (the modified Edie’s superior component having the threaded hole).
Regarding claim 4, the modified Edie’s device has wherein the expansion mechanism further comprises a threaded collar (figure 3) threadably engaged with the threaded rod (62).
Regarding claim 5, the modified Edie’s device has wherein the threaded collar (figure 3) abuts against the superior component (40) (due to the reversal of parts).
Regarding claim 6, the modified Edie’s device has wherein the expansion mechanism further comprises a worm (70) (¶19) rotatably connected to the inferior component (12) and engaged with the gear (64) (figure 3).
Regarding claim 7, the modified Edie’s device has wherein the superior component (40) comprises at least one aperture (figures 3-6) and the inferior component (12) comprises at least one aperture (figures 3-6).
Regarding claim 8, the modified Edie’s device has wherein when the threaded rod (62) is rotated in a second circumferential direction (¶18), opposite the first circumferential direction, the superior component (40) is displaced in a second direction relative to the inferior component (12) (¶18).
Regarding claims 9, 10, Edie discloses a stand-alone expandable interbody spinal fusion device (10) (figures 3-6), comprising an inferior component (12) including a first inward facing surface (figures 3-6) and a first outward facing surface (16), a superior component (40) including a second inward facing surface (figures 3-6) and a second outward facing surface (44), and, an expansion mechanism (60), including: a gear (64) rotatably connected to the inferior component (12) (figure 3), and, a threaded rod (62) including a first end (figure 3) and a second end (figure 3), wherein when the threaded rod (62) is rotated in a first circumferential direction (¶18), the superior component (40) is displaced in a first direction relative to the inferior component (12) (figure 6).
Yet, Edie lacks wherein the expansion mechanism including a threaded rod including a first end engaged with the superior component and a second end fixedly secured to the gear, wherein the superior component comprises a threaded hole and the threaded rod is threadably engaged with the threaded hole.
However, it is known that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse Edie’s expansion mechanism such that the threaded rod 62 is fixed to gear 64 and provide the threaded hole into the superior member 40, since such a modification is considered a mere reversal of essential working parts of a device that involves only routine skill in the art (see MPEP 2144.04 section VI. A.).
Thus, the modified Edie’s device has the expansion mechanism (60) including a threaded rod (62) including a first end (considered as a first end of element 62) engaged with the superior component (40) and a second end (considered as a second end of element 62) fixedly secured to the gear (64), wherein the superior component (40) comprises a threaded hole (the modified Edie’s superior component having the threaded hole) and the threaded rod (62) is threadably engaged with the threaded hole (the modified Edie’s superior component having the threaded hole).
Regarding claim 11, the modified Edie’s device has wherein the expansion mechanism further comprises a threaded collar (figure 3) threadably engaged with the threaded rod (62).
Regarding claim 12, the modified Edie’s device has wherein the threaded collar (figure 3) abuts against the superior component (40) (due to the reversal of parts).
Regarding claim 13, the modified Edie’s device has wherein the threaded collar (figure 3) is at least partially embedded in the superior component (40) (due to the reversal of parts).
Regarding claim 14, the modified Edie’s device has wherein the expansion mechanism further comprises a worm (70) (¶19) rotatably connected to the inferior component (12) and engaged with the gear (64) (figure 3).
Regarding claim 15, wherein the inferior component (12) comprises at least one aperture (figures 3-6) extending from the first inner surface (figures 3-6) to the first outer surface (figures 3-6) and the superior component (40) comprises at least one aperture (figures 3-6) extending from the second inner surface (figures 3-6) to the second outer surface (figures 3-6).
Regarding claim 16, the modified Edie’s device has wherein when the threaded rod (62) is rotated in a second circumferential direction (¶18), opposite the first circumferential direction, the superior component (40) is displaced in a second direction relative to the inferior component (12) (¶18).
Regarding claim 17, 18, 20, Edie discloses a stand-alone expandable interbody spinal fusion device (10) (figures 3-6), comprising an inferior component (12) including a first inward facing surface (figures 3-6) and a first outward facing surface (16), a superior component (40) including a second inward facing surface (figures 3-6) and a second outward facing surface (44), and, an expansion mechanism (60), including: a gear (64) rotatably connected to the inferior component (12) (figure 3), and, a threaded rod (62) including a first end (figure 3) and a second end (figure 3), wherein when the threaded rod (62) is rotated the superior component (40) is displaced relative to the inferior component (12).
Yet, Edie lacks wherein the expansion mechanism including a threaded rod including a first end threadably engaged with the superior component and a second end fixedly secured to the gear, wherein the threaded rod is threadably engaged with the superior component via a threaded collar, the threaded collar operatively arranged to abut against the second inward facing surface, wherein the superior component comprises a threaded hole extending from the second inward facing surface and the threaded rod is threadably engaged with the threaded hole.
However, it is known that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse Edie’s expansion mechanism such that the threaded rod 62 is fixed to gear 64 and provide the threaded hole into the superior member 40, since such a modification is considered a mere reversal of essential working parts of a device that involves only routine skill in the art (see MPEP 2144.04 section VI. A.).
Thus, the modified Edie’s device has wherein the expansion mechanism (60) including a threaded rod (62) including a first end (considered as a first end of element 62)  threadably engaged with the superior component (40) and a second end (considered as a second end of element 62) fixedly secured to the gear (64), wherein the threaded rod (62) is threadably engaged with the superior component (40) via a threaded collar (figure 3), the threaded collar (figure 3) operatively arranged to abut against the second inward facing surface (figure 3) (due to the reversal of parts), wherein the superior component (40) comprises a threaded hole extending from the second inward facing surface (the modified Edie’s superior component having the threaded hole) and the threaded rod (62)  is threadably engaged with the threaded hole (the modified Edie’s superior component having the threaded hole).
Regarding claim 19, the modified Edie’s device has wherein the expansion mechanism further comprises a worm (70) (¶19) engaged with the gear (64) (figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775